COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00931-CR
Style:                              Melissa Dromgoole
                                    v. The State of Texas
Date motion filed*:                 March 24, 2014
Type of motion:                     Motion regarding reporter’s record
Party filing motion:                Reporter (Terri L. Johnstone)
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

          Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time, absent extraordinary circumstances
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Court reporter Terri Johnstone filed a document on March 24, 2014, which the Court will construe as a
          motion. In her motion, Terri Johnstone states that she mistakenly included in her portion of the reporter’s
          record a document titled “Management of Vasovagal Syncope” as defense exhibit 8. This document was
          never offered or admitted into evidence, and, therefore, Terri Johnstone states it should not be part of the
          record. We grant the motion and order Terri Johnstone to file a revised Volume 11 of the reporter’s
          record, excluding the document titled “Management of Vasovagal Syncope,” labeled as defense exhibit 8
          and currently contained in Volume 11 of the reporter’s record, which was filed on March 21, 2014. This
          order does not affect the briefing deadlines set in this case.


Judge's signature:       /s/ Laura C. Higley
                         

Panel consists of        ____________________________________________

Date: April 7 2014


November 7, 2008 Revision